DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10-11, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 6, 10-11, 16, and 19 recites “a first predetermined distance” is indefinite and unclear since the claim and specification does not disclose any value of “a first predetermined distance”.  As best understood, the examiner will interpret “a first predetermined distance” to be any distance.
Claim 19 recites “a safe distance through insulation (DTI)” is indefinite and unclear since the claim and specification does not disclose any value of “a safe distance through insulation (DTI)”.  As best understood, the examiner will interpret “a safe distance through insulation (DTI)” to be any distance where the pads are not connected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. [U.S. Patent No. 5,532,667] in view of Li et al. [U.S. Patent No. 9,368,271].
Regarding Claim 1, Haertling et al. shows an isolated coupling structure (Fig. 12) used for signal transmission (Abstract, transformer 250 can transmits signal), the isolated coupling structure comprising:
a first dielectric layer (254, Col. 1, Lines 54-59) comprising a first face (bottom face of element 254) and a second face (top face of element 254) opposite to the first face (see Fig. 12);
a first coupling coil (256b) formed on the first face (element 256b formed on bottom face of element 254 when stacked together, see Fig. 12) surrounding an internal area of the first dielectric layer on the first face (element 256b form and surrounding an internal area of element 254 on the bottom face when stacked together, Fig. 12); and
a second coupling coil (254c, 256c) configured to create a mutual inductance with the first coupling coil (elements 254c, 256c is a secondary coil of transformer 250 which will inherently create a mutual inductance with element 256b which is a primary coil, Abstract); 

wherein the first coil part (254c) is formed on the second face (see Fig. 12, element 254c formed on top face of element 254); and
wherein the second coil part (256c) is formed on the first face (see Fig. 12, element 256c formed on bottom face of element 254 when stacked together) and is located within the internal area (see Fig. 12, element 256c is located within the internal area formed by element 256b) and is isolated from the first coupling coil (see Fig. 12, element 256c is isolated from element 256b);
wherein a first end (one end of element 256c) of the second coil part (256c) connects to a first through via (288) located within the internal area (see Fig. 12); and
wherein a second end (another end of element 256c) of the second coil part (256c) connects to a second inner ring joint (a second inner ring joint located at an end of element 256c to connect to element 290) located within the internal area (see Fig. 12).
Haertling et al. does not use the term “signal transmission” in the specification.
Li et al. shows a transformer (Fig. 9) teaching and suggesting signal transmission (Col. 13, Lines 16-32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have signal transmission as taught by Li et al. for the transformer as disclosed by Haertling et al. to achieve desirable operating characteristics (Col. 2, Lines 13-15).
Regarding Claim 2, Haertling et al. shows the first coil part (254c) and the second coil part (256c) are connected together by the first through via (288) penetrating the first dielectric layer (see Fig. 12).
Regarding Claim 4 (see 112 rejection above), since there is no value for a first predetermined distance, it would have been obvious to a person of ordinary skill in the art to have a shortest distance between the second coil part and the first coupling coil is greater than 
Haertling et al. shows a shortest distance between the second coil part (256c) and the first coupling coil (256b) is greater than or equal to a first predetermined distance (see Fig. 12, a shortest distance between elements 256c and 256b is greater than or equal to a first predetermined distance, see Drawing 1 below, shortest distance D1); a shortest distance between the first coupling coil (256b) and edges of the first dielectric layer (254) is greater than or equal to the first predetermined distance (see Fig. 12, a shortest distance between elements 256b and edges of element 254 is greater than or equal to the first predetermined distance, see Drawing 1 below, shortest distance D2); a thickness of the first dielectric layer (254) is greater than or equal to the first predetermined distance (see Fig. 12, a thickness of elements 254 is greater than or equal to the first predetermined distance, see Drawing 1 below, thickness T1).
Regarding Claim 5, Haertling et al. shows a second dielectric layer (252, Col. 1, Lines 54-59) on the second face of the first dielectric layer (see Fig. 12, element 252 on the top face of element 254); wherein the first coil part (254c) is located between the first dielectric layer and the second dielectric layer (see Fig. 12);
a first pad set (262, 282) comprising a first pad (262) and a second pad (282); wherein the first pad set is formed on a face of the second dielectric layer facing away from the first dielectric layer (see Fig. 12, element 262, 282 formed on a face of element 252 facing away from element 254); and wherein the first pad (262) and the second pad (282) are electrically connected to first and second ends of the first coupling coil, respectively (see Fig. 12, elements 262, 282 are electrically connected to first and second ends of element 256b); and

Regarding Claim 6 (see 112 rejection above), since there is no value for a first predetermined distance, a thickness of the second dielectric layer is greater than or equal to a first predetermined distance; a shortest distance between a second through via and edges of the first dielectric layer is greater than or equal to the first predetermined distance; a shortest distance between the second through via and the first coil part is greater than or equal to the first predetermined distance in order to facilitate insulation and withstand high voltage to prevent shorting and damage to achieve desirable operating characteristics based on design requirements.
 Haertling et al. shows the first coil part (254c) and the second coil part (256c) are connected together by a first through via (288) penetrating the first dielectric layer (see Fig. 12); and wherein a thickness of the second dielectric layer (252) is greater than or equal to a first predetermined distance (see Fig. 12, a thickness of elements 252 is greater than or equal to the first predetermined distance, see Drawing 1 below, thickness T2); a shortest distance between a second through via (280) and edges of the first dielectric layer (254) is greater than or equal to the first predetermined distance (see Fig. 12, a shortest distance between element 280 and edges of element 254 is greater than or equal to the first predetermined distance, see Drawing 1 below, shortest distance D3); a shortest distance between the second through via (280) and the first coil part (254c) is greater than or equal to the first predetermined distance (see Fig. 12, a shortest distance between element 280 and element 254c is greater than or equal to the first predetermined distance, see Drawing 1 below, shortest distance D4).

the third pad (284) is electrically connected to the second outer ring joint by a fifth through via (286) penetrating the second dielectric layer (252, see Fig. 12).
Regarding Claim 17, Haertling et al. shows a third dielectric layer (256, Col. 1, Lines 54-59) overlaying the first face (see Fig. 12), wherein the first coupling coil (256b) and the second coil part (256c) are located between the first dielectric layer (254) and the third dielectric layer (256, see Fig. 12).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. in view of Li et al. as applied to claims 1-2 above, and further in view of Ueno et al. [WO 2016/132666].
Regarding Claim 3, Haertling et al. in view of Li et al. shows the claimed invention as applied above but does not show the first through via is located within an area enclosed by the second coil part on the first face; and wherein the first through via is located within an area enclosed by the first coil part on the second face.
Ueno et al. shows a device (Figs. 1-4) teaching and suggesting the first through via (16b or 16c) is located within an area enclosed by the second coil part (14b or 15b) on the first face (element 16b or 16c is located within an area enclosed by elements 14b or 15b on bottom face of element 11 when stacked together, see Figs. 1-4); and wherein the first through via (16b or 16c) is located within an area enclosed by the first coil part (14a or 15a) on the second face (element 16b or 16c is located within an area enclosed by elements 14a or 15a on top face of element 11, see Figs. 1-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first through via is located within an area enclosed .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. in view of Li et al. as applied to claims 1 and 5 above, and further in view of Kawarai [U.S. Pub. No. 2010/0001823].
Regarding Claim 15, Haertling et al. in view of Li et al. shows the claimed invention as applied above but does not explicitly disclose the first dielectric layer, the second dielectric layer, the first coil and the second coil are provided in a discrete package substantially in rectangular shape.
However, having the first dielectric layer, the second dielectric layer, the first coil and the second coil are provided in a discrete package substantially in rectangular shape would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first dielectric layer, the second dielectric layer, the first coil and the second coil,  package. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Kawarai shows a device (Fig. 4) teaching and suggesting the first dielectric layer (31, 41 or 51), the second dielectric layer (21), the first coil (42) and the second coil (32) are provided in a discrete package substantially in rectangular shape (Paragraphs [0054], [0065], [0071], [0077], [0104], [0138]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first dielectric layer, the second dielectric layer, the first coil and the second coil are provided in a discrete package substantially in rectangular shape as taught by Kawarai for the transformer as disclosed by Haertling et al. in view of Li et al. to achieve desirable operating characteristics.
Regarding Claim 16 (see 112 rejection above), since there is no value for a first predetermined distance, it would have been an obvious design choice to have a minimum distance between the first pad and the second pad is greater than a first predetermined distance; wherein a minimum distance between the second pad and the third pad is greater than the first predetermined distance; wherein a minimum distance between the third pad and the fourth pad is greater than the first predetermined distance; and wherein a minimum distance between the fourth pad and the first pad is greater than the first predetermined distance in order to facilitate insulation and withstand high voltage to prevent shorting and damage to achieve desirable operating characteristics based on design requirements.
Haertling et al. shows a minimum distance between the first pad (262) and the second pad (282) is greater than a first predetermined distance (see Fig. 12, a minimum distance between elements 262, 282 is greater than a first predetermined distance, see Drawing 1 below, min distance MD1); wherein a minimum distance between the second pad (282) and the third pad (284) is greater than the first predetermined distance (see Fig. 12, a minimum distance between elements 282, 284 is greater than a first predetermined distance, see Drawing 1 below, .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. in view of Li et al. as applied to claims 1 and 5 above, and further in view of Brosh [U.S. Patent No. 4,253,079].
Regarding Claim 18, Haertling et al. in view of Li et al. shows the claimed invention as applied above but does not explicitly disclose the first dielectric layer is a printed circuit board, and the first coupling coil and the second coupling coil are formed with conductive layers on the printed circuit board.
Brosh shows a device (Fig. 7 with teachings from Figs. 1-6) teaching and suggesting the first dielectric layer (10, 60) is a printed circuit board (Col. 2, Lines 48-65, Col. 3, Lines 58-62, Col. 4, Lines 14-22, Abstract), and the first coupling coil (primary) and the second coupling coil (secondary) are formed with conductive layers (copper) on the printed circuit board (Col. 6, Lines 31-51, claim 18).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first dielectric layer is a printed circuit board, and the first coupling coil and the second coupling coil are formed with conductive layers on the printed circuit board as taught by Brosh for the transformer as disclosed by Haertling et al. in view of Li et al. to form a transformer to achieve desirable operating characteristics with complete balance with small capacitance and high frequency operation (Col. 6, Lines 31-51).

Haertling et al. shows a minimum distance between the first pad (262) and the second pad (282) is greater than a first predetermined distance (see Fig. 12, a minimum distance between elements 262, 282 is greater than a first predetermined distance, see Drawing 1 below, min distance MD1); wherein a minimum distance between the second pad (282) and the third pad (284) is greater than the first predetermined distance (see Fig. 12, a minimum distance between elements 282, 284 is greater than a first predetermined distance, see Drawing 1 below, min distance MD2); wherein a minimum distance between the third pad (284) and the fourth pad (298) is greater than the first predetermined distance (see Fig. 12, a minimum distance between elements 284, 298 is greater than a first predetermined distance, see Drawing 1 below, min distance MD3); and wherein a minimum distance between the fourth pad (298) and the first pad (262) is greater than the first predetermined distance (see Fig. 12, a minimum distance between elements 298, 262 is greater than a first predetermined distance, see Drawing 1 below, min distance MD4) and wherein the first predetermined distance is a safe distance through insulation (DTI) (see Fig. 12, a minimum distances MD1-MD4 between elements 282, 284, 262, 298 is greater than a first predetermined distance so therefore is a safe distance through insulation (DTI), see Drawing 1 below, min distances MD1-MD4).
.



Claims 1-6, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. [U.S. Patent No. 5,532,667] in view of Li et al. [U.S. Patent No. 9,368,271] and Ueno et al. [WO 2016/132666].
Regarding Claim 1, Haertling et al. shows an isolated coupling structure (Fig. 12) used for signal transmission (Abstract, transformer 250 can transmits signal), the isolated coupling structure comprising:
a first dielectric layer (254, Col. 1, Lines 54-59) comprising a first face (bottom face of element 254) and a second face (top face of element 254) opposite to the first face (see Fig. 12);
a first coupling coil (256b) formed on the first face (element 256b formed on bottom face of element 254 when stacked together, see Fig. 12) surrounding an internal area of the first dielectric layer on the first face (element 256b form and surrounding an internal area of element 254 on the bottom face when stacked together, Fig. 12); and
a second coupling coil (254c, 256c) configured to create a mutual inductance with the first coupling coil (elements 254c, 256c is a secondary coil of transformer 250 which will inherently create a mutual inductance with element 256b which is a primary coil, Abstract); 

wherein the first coil part (254c) is formed on the second face (see Fig. 12, element 254c formed on top face of element 254); and
wherein the second coil part (256c) is formed on the first face (see Fig. 12, element 256c formed on bottom face of element 254 when stacked together) and is located within the internal area (see Fig. 12, element 256c is located within the internal area formed by element 256b) and is isolated from the first coupling coil (see Fig. 12, element 256c is isolated from element 256b);
wherein a first end (one end of element 256c) of the second coil part (256c) connects to a first through via (288) located within the internal area (see Fig. 12); and
wherein a second end (another end of element 256c) of the second coil part (256c) connects to a second inner ring joint (a second inner ring joint located at an end of element 256c to connect to element 290) located within the internal area (see Fig. 12).
Haertling et al. does not use the term “signal transmission” in the specification.
Li et al. shows a transformer (Fig. 9) teaching and suggesting signal transmission (Col. 13, Lines 16-32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have signal transmission as taught by Li et al. for the transformer as disclosed by Haertling et al. to achieve desirable operating characteristics (Col. 2, Lines 13-15).
In addition, Ueno et al. also shows a first end (one end of element 14b or 13b) of the second coil part (14b or 13b) connects to a first through via (16b or 16a) located within the internal area (see Figs. 1-2, internal area form by element 15b); and wherein a second end (another end of element 14b or 13b) of the second coil part (14b or 13b) connects to a second inner ring joint (a second inner ring joint located at an end of element 14b or 13b to connect to element 18b or 18a) located within the internal area (see Figs. 1-2).

Regarding Claim 2, Haertling et al. shows the first coil part (254c) and the second coil part (256c) are connected together by the first through via (288) penetrating the first dielectric layer (see Fig. 12).
Regarding Claim 3, Ueno et al. shows a device (Figs. 1-4) teaching and suggesting the first through via (16b or 16c) is located within an area enclosed by the second coil part (14b or 15b) on the first face (element 16b or 16c is located within an area enclosed by elements 14b or 15b on bottom face of element 11 when stacked together, see Figs. 1-4); and wherein the first through via (16b or 16c) is located within an area enclosed by the first coil part (14a or 15a) on the second face (element 16b or 16c is located within an area enclosed by elements 14a or 15a on top face of element 11, see Figs. 1-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first through via is located within an area enclosed by the second coil part on the first face; and wherein the first through via is located within an area enclosed by the first coil part on the second face as taught by Ueno et al. for the transformer as disclosed by Haertling et al. to obtain desirable number of turns for the coils to achieve higher inductance values (see English translation).
Regarding Claim 4 (see 112 rejection above), since there is no value for a first predetermined distance, it would have been obvious to a person of ordinary skill in the art to have a shortest distance between the second coil part and the first coupling coil is greater than or equal to a first predetermined distance; a shortest distance between the first coupling coil and 
Haertling et al. shows a shortest distance between the second coil part (256c) and the first coupling coil (256b) is greater than or equal to a first predetermined distance (see Fig. 12, a shortest distance between elements 256c and 256b is greater than or equal to a first predetermined distance, see Drawing 1 below, shortest distance D1); a shortest distance between the first coupling coil (256b) and edges of the first dielectric layer (254) is greater than or equal to the first predetermined distance (see Fig. 12, a shortest distance between elements 256b and edges of element 254 is greater than or equal to the first predetermined distance, see Drawing 1 below, shortest distance D2); a thickness of the first dielectric layer (254) is greater than or equal to the first predetermined distance (see Fig. 12, a thickness of elements 254 is greater than or equal to the first predetermined distance, see Drawing 1 below, thickness T1).
Regarding Claim 5, Haertling et al. shows a second dielectric layer (252, Col. 1, Lines 54-59) on the second face of the first dielectric layer (see Fig. 12, element 252 on the top face of element 254); wherein the first coil part (254c) is located between the first dielectric layer and the second dielectric layer (see Fig. 12);
a first pad set (262, 282) comprising a first pad (262) and a second pad (282); wherein the first pad set is formed on a face of the second dielectric layer facing away from the first dielectric layer (see Fig. 12, element 262, 282 formed on a face of element 252 facing away from element 254); and wherein the first pad (262) and the second pad (282) are electrically connected to first and second ends of the first coupling coil, respectively (see Fig. 12, elements 262, 282 are electrically connected to first and second ends of element 256b); and
a second pad set (284, 298) comprising a third pad (284) and a fourth pad (298), wherein the second pad set is formed on the face of the second dielectric layer facing away 
Regarding Claim 6 (see 112 rejection above), since there is no value for a first predetermined distance, a thickness of the second dielectric layer is greater than or equal to a first predetermined distance; a shortest distance between a second through via and edges of the first dielectric layer is greater than or equal to the first predetermined distance; a shortest distance between the second through via and the first coil part is greater than or equal to the first predetermined distance in order to facilitate insulation and withstand high voltage to prevent shorting and damage to achieve desirable operating characteristics based on design requirements.
 Haertling et al. shows the first coil part (254c) and the second coil part (256c) are connected together by a first through via (288) penetrating the first dielectric layer (see Fig. 12); and wherein a thickness of the second dielectric layer (252) is greater than or equal to a first predetermined distance (see Fig. 12, a thickness of elements 252 is greater than or equal to the first predetermined distance, see Drawing 1 below, thickness T2); a shortest distance between a second through via (280) and edges of the first dielectric layer (254) is greater than or equal to the first predetermined distance (see Fig. 12, a shortest distance between element 280 and edges of element 254 is greater than or equal to the first predetermined distance, see Drawing 1 below, shortest distance D3); a shortest distance between the second through via (280) and the first coil part (254c) is greater than or equal to the first predetermined distance (see Fig. 12, a shortest distance between element 280 and element 254c is greater than or equal to the first predetermined distance, see Drawing 1 below, shortest distance D4).

the third pad (284) is electrically connected to the second outer ring joint by a fifth through via (286) penetrating the second dielectric layer (252, see Fig. 12).
Regarding Claim 17, Haertling et al. shows a third dielectric layer (256, Col. 1, Lines 54-59) overlaying the first face (see Fig. 12), wherein the first coupling coil (256b) and the second coil part (256c) are located between the first dielectric layer (254) and the third dielectric layer (256, see Fig. 12).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. in view of Li et al. and Ueno et al. as applied to claims 1 and 5 above, and further in view of Kawarai [U.S. Pub. No. 2010/0001823].
Regarding Claim 15, Haertling et al. in view of Li et al. and Ueno et al. shows the claimed invention as applied above but does not explicitly disclose the first dielectric layer, the second dielectric layer, the first coil and the second coil are provided in a discrete package substantially in rectangular shape.
However, having the first dielectric layer, the second dielectric layer, the first coil and the second coil are provided in a discrete package substantially in rectangular shape would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
 package. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Kawarai shows a device (Fig. 4) teaching and suggesting the first dielectric layer (31, 41 or 51), the second dielectric layer (21), the first coil (42) and the second coil (32) are provided in a discrete package substantially in rectangular shape (Paragraphs [0054], [0065], [0071], [0077], [0104], [0138]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first dielectric layer, the second dielectric layer, the first coil and the second coil are provided in a discrete package substantially in rectangular shape as taught by Kawarai for the transformer as disclosed by Haertling et al. in view of Li et al. and Ueno et al. to achieve desirable operating characteristics.
Regarding Claim 16 (see 112 rejection above), since there is no value for a first predetermined distance, it would have been an obvious design choice to have a minimum distance between the first pad and the second pad is greater than a first predetermined distance; wherein a minimum distance between the second pad and the third pad is greater than the first predetermined distance; wherein a minimum distance between the third pad and the fourth pad is greater than the first predetermined distance; and wherein a minimum distance between the fourth pad and the first pad is greater than the first predetermined distance in order to facilitate insulation and withstand high voltage to prevent shorting and damage to achieve desirable operating characteristics based on design requirements.
.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haertling et al. in view of Li et al. and Ueno et al. as applied to claims 1 and 5 above, and further in view of Brosh [U.S. Patent No. 4,253,079].
Regarding Claim 18, Haertling et al. in view of Li et al. and Ueno et al. shows the claimed invention as applied above but does not explicitly disclose the first dielectric layer is a printed circuit board, and the first coupling coil and the second coupling coil are formed with conductive layers on the printed circuit board.
Brosh shows a device (Fig. 7 with teachings from Figs. 1-6) teaching and suggesting the first dielectric layer (10, 60) is a printed circuit board (Col. 2, Lines 48-65, Col. 3, Lines 58-62, Col. 4, Lines 14-22, Abstract), and the first coupling coil (primary) and the second coupling coil (secondary) are formed with conductive layers (copper) on the printed circuit board (Col. 6, Lines 31-51, claim 18).

Regarding Claim 19 (see 112 rejection above), since there is no value for a first predetermined distance, it would have been an obvious design choice to have a minimum distance between the first pad and the second pad is greater than a first predetermined distance; wherein a minimum distance between the second pad and the third pad is greater than the first predetermined distance; wherein a minimum distance between the third pad and the fourth pad is greater than the first predetermined distance; and wherein a minimum distance between the fourth pad and the first pad is greater than the first predetermined distance and wherein the first predetermined distance is a safe distance through insulation (DTI) in order to facilitate insulation and withstand high voltage to prevent shorting and damage to achieve desirable operating characteristics based on design requirements.
Haertling et al. shows a minimum distance between the first pad (262) and the second pad (282) is greater than a first predetermined distance (see Fig. 12, a minimum distance between elements 262, 282 is greater than a first predetermined distance, see Drawing 1 below, min distance MD1); wherein a minimum distance between the second pad (282) and the third pad (284) is greater than the first predetermined distance (see Fig. 12, a minimum distance between elements 282, 284 is greater than a first predetermined distance, see Drawing 1 below, min distance MD2); wherein a minimum distance between the third pad (284) and the fourth pad (298) is greater than the first predetermined distance (see Fig. 12, a minimum distance between elements 284, 298 is greater than a first predetermined distance, see Drawing 1 below, min 
Brosh also shows a minimum distance between adjacent pads (52, A, B) is greater than a first predetermined distance and wherein the first predetermined distance (see Fig. 4, a minimum distance between elements A, B or two elements 52 is greater than a first predetermined distance, see Drawing 2 below, distance D5) is a safe distance through insulation (DTI) (see Fig. 4, a minimum distance between elements A, B or two elements 52 is greater than a first predetermined distance so therefore is a safe distance through insulation (DTI), see Drawing 2 below, distance D5).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouquet et al. [U.S. Pub. No. 2008/0179963] in view of Yamashita et al. [U.S. Pub. No. 2014/0374890] and Haertling et al. [U.S. Patent No. 5,532,667].
Regarding Claim 20, Fouquet et al. shows a semiconductor package (Figs. 1-5) comprising:
an isolated coupling structure (see Figs. 1-5) comprising a first dielectric layer (33, 34, or 37), a first coupling coil (24) and a second coupling coil (23) configured to create a mutual inductance with the first coupling coil (see Figs. 1-5, elements 23 inherently create a mutual inductance with element 24 since both elements are transmitting and/or receiving, Paragraph [0044]);

a second semiconductor chip (22);
wherein, the first semiconductor chip (21) is electrically connected to two ends of the first coupling coil (two ends of element 24) of the isolated coupling structure (see Fig. 1-5);
wherein the second semiconductor chip (22) is electrically connected to two ends of a second coupling coil (two ends of element 23) of the isolated coupling structure (see Fig. 1-5); and 
wherein the isolated coupling structure (see Figs. 1-5), the first semiconductor chip (21) and the second semiconductor chip (22) are co-packaged (see Figs. 1-5, Paragraph [0064]).
Fouquet et al. does not use the term “semiconductor chip” and the first dielectric layer comprises a first face and a second face opposite to the first face; wherein the first coupling coil is formed on the first face surrounding an internal area of the first dielectric layer on the first face; wherein the second coupling coil comprises a first coil part and a second coil part electrically connecting to the first coil part; wherein the first coil part is formed on the second face; wherein the second coil part is formed on the first face and is located within the internal area and is isolated from the first coupling coil; wherein a first end of the second coil part connects to the first coil part by a through via located within the internal area; and wherein a second end of the second coil part connects to a pad by an inner ring joint located within the internal area.
However, Yamashita et al. shows a semiconductor package (Figs. 1-3) comprising: an isolated coupling structure (see Figs. 1-3, Paragraph [0061]) comprising a first coupling coil (12b or 22b) and a second coupling coil (12c or 22c) configured to create a mutual inductance with the first coupling coil (see Figs. 1-3, elements 12c or 22c inherently create a mutual inductance with elements 12b or 22b since both elements are transmitting and/or receiving, Paragraph [0046]); a first semiconductor chip (11), and a second semiconductor chip (21); wherein, the first semiconductor chip (11) is electrically connected to two ends of the first coupling coil (two ends 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have semiconductor chips as taught by Yamashita et al. for the semiconductor package as disclosed by Fouquet et al. to perform transmission between two chips to achieve desirable operating characteristics and improve reliability (Paragraphs [0007], [0009]).
Fouquet et al. in view of Yamashita et al. does not show the first dielectric layer comprises a first face and a second face opposite to the first face; wherein the first coupling coil is formed on the first face surrounding an internal area of the first dielectric layer on the first face; wherein the second coupling coil comprises a first coil part and a second coil part electrically connecting to the first coil part; wherein the first coil part is formed on the second face; wherein the second coil part is formed on the first face and is located within the internal area and is isolated from the first coupling coil; wherein a first end of the second coil part connects to the first coil part by a through via located within the internal area; and wherein a second end of the second coil part connects to a pad by an inner ring joint located within the internal area.
Haertling et al. shows a device (Fig. 12) teaching and suggesting the first dielectric layer (254, Col. 1, Lines 54-59) comprising a first face (bottom face of element 254) and a second face (top face of element 254) opposite to the first face (see Fig. 12); wherein the first coupling coil (256b) is formed on the first face (element 256b formed on bottom face of element 254 when stacked together, see Fig. 12) surrounding an internal area of the first dielectric layer on 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first dielectric layer comprises a first face and a second face opposite to the first face; wherein the first coupling coil is formed on the first face surrounding an internal area of the first dielectric layer on the first face; wherein the second coupling coil comprises a first coil part and a second coil part electrically connecting to the first coil part; wherein the first coil part is formed on the second face; wherein the second coil part is formed on the first face and is located within the internal area and is isolated from the first coupling coil; wherein a first end of the second coil part connects to the first coil part by a through via located within the internal area; and wherein a second end of the second coil part connects to a pad by an inner ring joint located within the internal area as taught by Haertling et al. for the semiconductor package as disclosed by Fouquet et al. in view of Yamashita et al. to .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouquet et al. [U.S. Pub. No. 2008/0179963] in view of Yamashita et al. [U.S. Pub. No. 2014/0374890], Haertling et al. [U.S. Patent No. 5,532,667] and Ueno et al. [WO 2016/132666].
Regarding Claim 20, Fouquet et al. shows a semiconductor package (Figs. 1-5) comprising:
an isolated coupling structure (see Figs. 1-5) comprising a first dielectric layer (33, 34, or 37), a first coupling coil (24) and a second coupling coil (23) configured to create a mutual inductance with the first coupling coil (see Figs. 1-5, elements 23 inherently create a mutual inductance with element 24 since both elements are transmitting and/or receiving, Paragraph [0044]);
a first semiconductor chip (21), and 
a second semiconductor chip (22);
wherein, the first semiconductor chip (21) is electrically connected to two ends of the first coupling coil (two ends of element 24) of the isolated coupling structure (see Fig. 1-5);
wherein the second semiconductor chip (22) is electrically connected to two ends of a second coupling coil (two ends of element 23) of the isolated coupling structure (see Fig. 1-5); and 
wherein the isolated coupling structure (see Figs. 1-5), the first semiconductor chip (21) and the second semiconductor chip (22) are co-packaged (see Figs. 1-5, Paragraph [0064]).
Fouquet et al. does not use the term “semiconductor chip” and the first dielectric layer comprises a first face and a second face opposite to the first face; wherein the first coupling coil is formed on the first face surrounding an internal area of the first dielectric layer on the first 
However, Yamashita et al. shows a semiconductor package (Figs. 1-3) comprising: an isolated coupling structure (see Figs. 1-3, Paragraph [0061]) comprising a first coupling coil (12b or 22b) and a second coupling coil (12c or 22c) configured to create a mutual inductance with the first coupling coil (see Figs. 1-3, elements 12c or 22c inherently create a mutual inductance with elements 12b or 22b since both elements are transmitting and/or receiving, Paragraph [0046]); a first semiconductor chip (11), and a second semiconductor chip (21); wherein, the first semiconductor chip (11) is electrically connected to two ends of the first coupling coil (two ends of elements 12b or 22b) of the isolated coupling structure (see Fig. 1-3, Paragraphs [0058], [0061], [0064]); wherein the second semiconductor chip (21) is electrically connected to two ends of a second coupling coil (two ends of elements 12c or 22c) of the isolated coupling structure (see Fig. 1-3, Paragraphs [0058], [0061], [0064]); and wherein the isolated coupling structure (see Figs. 1-3), the first semiconductor chip (11) and the second semiconductor chip (21) are co-packaged (see Figs. 1-3, Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have semiconductor chips as taught by Yamashita et al. for the semiconductor package as disclosed by Fouquet et al. to perform transmission between two chips to achieve desirable operating characteristics and improve reliability (Paragraphs [0007], [0009]).

Haertling et al. shows a device (Fig. 12) teaching and suggesting the first dielectric layer (254, Col. 1, Lines 54-59) comprising a first face (bottom face of element 254) and a second face (top face of element 254) opposite to the first face (see Fig. 12); wherein the first coupling coil (256b) is formed on the first face (element 256b formed on bottom face of element 254 when stacked together, see Fig. 12) surrounding an internal area of the first dielectric layer on the first face (element 256b form and surrounding an internal area of element 254 on the bottom face when stacked together, Fig. 12); wherein the second coupling coil (254c, 256c) comprises a first coil part (254c) and a second coil part (256c) electrically connecting to the first coil part (see Fig. 12); wherein the first coil part (254c) is formed on the second face (see Fig. 12, element 254c formed on top face of element 254); and wherein the second coil part (256c) is formed on the first face (see Fig. 12, element 256c formed on bottom face of element 254 when stacked together) and is located within the internal area (see Fig. 12, element 256c is located within the internal area formed by element 256b) and is isolated from the first coupling coil (see Fig. 12, element 256c is isolated from element 256b); wherein a first end (one end of element 256c) of the second coil part (256c) connects to a through via (288) located within the internal area (see Fig. 12); and wherein a second end (another end of element 256c) of the second coil 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first dielectric layer comprises a first face and a second face opposite to the first face; wherein the first coupling coil is formed on the first face surrounding an internal area of the first dielectric layer on the first face; wherein the second coupling coil comprises a first coil part and a second coil part electrically connecting to the first coil part; wherein the first coil part is formed on the second face; wherein the second coil part is formed on the first face and is located within the internal area and is isolated from the first coupling coil; wherein a first end of the second coil part connects to the first coil part by a through via located within the internal area; and wherein a second end of the second coil part connects to a pad by an inner ring joint located within the internal area as taught by Haertling et al. for the semiconductor package as disclosed by Fouquet et al. in view of Yamashita et al. to facilitate desirable magnetic coupling to achieve desirable operating characteristics and improve reliability and transmission (Col. 8, Lines 21-30).
In addition, Ueno et al. also shows a first end (one end of element 14b or 13b) of the second coil part (14b or 13b) connects to a first through via (16b or 16a) located within the internal area (see Figs. 1-2, internal area form by element 15b); and wherein a second end (another end of element 14b or 13b) of the second coil part (14b or 13b) connects to a pad (24c or 23c) by an inner ring joint (a second inner ring joint located at an end of element 14b or 13b to connect to element 18b or 18a) located within the internal area (see Figs. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first end of the second coil part connects to a first through via located within the internal area; and wherein a second end of the second coil part connects to a pad by an inner ring joint located within the internal area as taught by Ueno et al. 


    PNG
    media_image1.png
    752
    725
    media_image1.png
    Greyscale

	Drawing 1

    PNG
    media_image2.png
    357
    595
    media_image2.png
    Greyscale

Drawing 2
Allowable Subject Matter
Claim 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the 112 rejections for claims 4, 6, and 10-11 regarding “a first predetermined distance” are not proper is found not persuasive because “a first predetermined distance” is indefinite and unclear since the claim and specification does not disclose any value of “a first predetermined distance”.  The claims is not specific and does not claim any value for “a first predetermined distance”.  Therefore, as best understood, the examiner will interpret “a first predetermined distance” to be any distance.
In response to applicant’s arguments that the 112 rejections for claim 19 regarding “a safe distance through insulation (DTI)” is not proper is found not persuasive because “a safe distance through insulation (DTI)” is indefinite and unclear since the claim and specification does not disclose any value of “a safe distance through insulation (DTI)”.  The claims is not specific and does not claim any value for “a safe distance through insulation (DTI)”.  Therefore, as best understood, the examiner will interpret “a safe distance through insulation (DTI)” to be any distance where the pads are not connected.
In response to applicant’s arguments for claim 1 that Haertling et al. does not show “wherein a first end of the second coil part connects to a first through via located within the internal area; and wherein a second end of the second coil part connects to a second inner ring joint located within the internal area” is found not persuasive because Haertling et al. shows a first end (one end of element 256c) of the second coil part (256c) connects to a first through via (288) located within the internal area (see Fig. 12); and wherein a second end (another end of element 256c) of the second coil part (256c) connects to a second inner ring joint (a second inner ring joint located at an end of element 256c to connect to element 290) located within the internal area (see Fig. 12).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837